United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                        In The United States Court Of Appeals                              May 3, 2007
                                For The Fifth Circuit
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                          No. 05-41254
                                        Summary Calendar



UNITED STATES OF AMERICA,

       Plaintiff–Appellee,

v.

JOSE ARGUETA-HERNANDEZ, also known as, Jose Saul Hernandez-Argueta,

       Defendant–Appellant.



                         Appeal from the United States District Court
                             For the Southern District of Texas
                                     No. 5:05-CR-346


      ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

       On January 8, 2006, the Supreme Court vacated our judgment in this case and

remanded the case to this court for further consideration in light of Lopez v. Gonzales.1 The

defendant has served his term of imprisonment and has been deported, but he remains subject

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       1
        127 S. Ct. 625 (2006).
to a term of supervised release. Our disposition of this appeal is governed by this circuit’s

binding precedent in United States v. Rosenbaum-Alanis.2

       Because the defendant remains subject to a term of supervised release, however, he

may still seek modification of the term of supervised release under 18 U.S.C. § 3583(e),

which does not require his presence. We therefore DISMISS this appeal without prejudice

to the defendant’s right to seek a modification of his term of supervised release.




       2
           ___ F.3d ___ (5th Cir. 2007).

                                             2